DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A gas detecting module, comprising: a base comprising: 

          a first surface;

           a second surface opposite to the first surface; 

          a plurality of sidewalls extending longitudinally from the perimeter of the first surface to the perimeter of the second surface, wherein one of the sidewalls has a gas-inlet concave and a gas-outlet concave recessed therefrom, and the gas-inlet concave and the gas-outlet concave are spaced apart; 

          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
          a driving circuit board covering and attached to the second surface of the base to form the micro-pump-loading region, the detection region, and the gas-flowing-path region of the accommodating space, wherein gas is inhaled through the gas-inlet aperture of the gas-inlet-groove region and discharged out through the gas-outlet aperture of the gas-outlet-groove region to form a gas flowing path; 

          a gas sensor disposed on and electrically connected to the driving circuit board and accommodated within the detection region to detect the gas flowing therethrough; and 

          a thin film covering and attached to the gas-inlet-groove region and the gas-outlet-groove region, wherein the gas is laterally inhaled through the gas-inlet concave of the sidewall, flows into the gas-inlet-groove region through the gas-inlet groove, then flows into the gas flowing path through the gas-inlet aperture, and is discharged out through the gas-outlet aperture of the gas-outlet-groove region, so that the gas is laterally discharged out the gas detecting module through the connection of the gas-outlet concave of the sidewall to the gas-outlet groove; 

          wherein a length of the gas detecting module ranges from 2 mm to 4 mm, a width of the gas detecting module ranges from 2 mm to 4 mm, and a thickness of the gas detecting module ranges from 1 mm to 3.5 mm, wherein the micro pump accelerates the flow of the gas, and the gas is laterally inhaled relative to the gas detecting module into the gas-flowing-path region through the gas-inlet concave of the sidewall, flows into the detection region to be detected, and is discharged out through the gas-outlet aperture of the gas-outlet-groove region by the micro pump, so that the gas is laterally discharged out the gas detecting module through 22AtiyDakdNo: 5852-02%P[ S1 the connection of the gas-outlet concave of the sidewall to the gas-outlet groove.’

          The subject matter as recited above was not taught, shown, or suggested with the prior-art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852